Citation Nr: 1422044	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-35 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to an initial rating higher than 30 percent for the service-connected asbestosis and lung cancer (in remission).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957; from December 1957 to February 1, 1962; from February 14, 1962 to May 6, 1968; and, from May 16, 1968 to July 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that in relevant part denied service connection for congestive heart failure and granted service connection for asbestosis, assigning an initial rating of 30 percent effective from August 29, 2008.  Thereafter, a rating decision in August 2013 granted service connection for lung cancer as part of the service-connected asbestosis, effective from August 29, 2008.

In May 2010 the Veteran testified in a hearing before the RO's Decision Review Officer (DRO), and in November 2011 he testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing).  Transcripts of both hearings are of record.

The file has been remanded to the Agency of Original Jurisdiction (AOJ) on several occasions, most recently in March 2013.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran's representative has raised the issue of entitlement to a total disability rating based on individual unemployability due to all service connected disabilities for the period prior to August 28, 2008.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board also notes that the Appeals Management Center issued a rating decision in January 2014 on multiple issues.  However, the notification letter on that rating decision is not included in Virtual VA or VBMS.  Such matter is referred to the AOJ to add the letter to the system or to send an appropriate notification letter to the Veteran if such has not already occurred. 

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

From August 29, 2008, the Veteran's Forced Vital Capacity (FVC) has been at least 68 percent of predicted; his Forced Expiratory Volume in One Second (FEV-1) has been at least 59 percent of predicted; his FEV-1/FVC has been at least 61 percent; and, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), has been at least 81.7 percent of predicted. 



CONCLUSION OF LAW

The requirements for an initial rating higher than 30 percent for asbestosis and lung cancer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Codes 6833, 6844(2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, however, the issue decided below arises from a grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  
 
In any event, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record reflects that service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained, and a VA examination conducted.  The Board remanded the claim in March 2013 to obtain additional private treatment records and to provide the Veteran with an additional VA examination; the development required by the Board was accomplished, and the VA examination was performed in June 2013.  The Board has reviewed the examination report and finds the AOJ substantially complied with the Board's remand.  The Board has reviewed the examination report and finds the AOJ substantially complied with the requirements articulated in the remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran was afforded a hearing before an RO Decision Review Officer (DRO) and one before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issue to the Veteran, who testified as to the severity of his lung disability.  Additionally, the Veteran volunteered his relevant treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings.   The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An appeal from the original assignment of a disability rating requires review of the entire time period involved, and contemplates "staged ratings" where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's asbestosis is evaluated under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6833 (asbestosis).  The Veteran underwent a lobectomy in 2004 for lung cancer, so the disability may alternatively be evaluated under the criteria of Diagnostic Code 6844 (post-surgical residuals).

Pursuant to 38 C.F.R. § 4.96, where coexisting respiratory conditions exist, Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease.  This Formula provides, in pertinent part, that a rating of 30 percent is assigned for FVC of 65- to 74-percent predicted, or for DLCO (SB) of 56- to 65-percent predicted.  A rating of 60 percent is assigned for FVC of 50- to 64-percent predicted; or, DLCO (SB) of 40- to 55-percent predicted; or, maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A rating of 100 percent is assigned for FVC less than 50 percent of predicted value; or, DLCO (SB) less than 40-percent predicted; or, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or, cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.
   
Lobectomy residuals are rated under the General Rating Formula for Restrictive Lung Disease.  Under this Formula, in pertinent part, a rating of 30 percent is assigned for FEV-1 of 56-70 percent predicted; or, FEV-1/FVC of 56-70 percent; or, DLCO (SB) 56-65 percent predicted.  A rating of 60 percent is assigned for FEV-1 of 40-55 percent predicted; or, FEV-1/FVC 40-55 percent; or, DLCO (SB) 40-55 percent; or, maximum exercise capacity 15-20 ml/kg/min oxygen consumption (with cardiac or respiratory limitation).  A rating of 100 percent is assigned for FEV-1 less than 40 percent of predicted; or, FEV-1/FVC less than 40 percent; or, DLCO (SB) less than 40 percent; or, maximum exercise consumption less than 15 ml/kg/min (with cardiorespiratory limit); or, cor pulmonale (right heart failure); or, right ventricular hypertrophy; or, pulmonary hypertension (shown by Echo or cardiac catheterization); or, episode(s) of acute respiratory failure; or, requires outpatient oxygen therapy.   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Evidence and Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran received a week of inpatient treatment at Blanchfield Army Community Hospital (BACH) in May 2008 due to gastrointestinal bleed.  The Veteran was noted on admission to have a history of lung cancer, but during 
his inpatient treatment his functions were essentially normal, without signs of respiratory distress.  His discharge diagnoses included chronic airway obstruction and status post malignant neoplasm of the bronchus/lung.  Subsequent records from BACH from May through October 2008 show outpatient follow-up treatment for 
a number of disorders, but the records are silent in regard to current pulmonary complaints.

Treatment records from Western Kentucky Pulmonary Clinic show the Veteran was treated by Dr. Majmudar since 2003 for pulmonary disorders including asbestos, chronic obstructive pulmonary disease (COPD), emphysema and chronic bronchitis.  He was noted to have chronic hemoptysis secondary to bronchitis.  In July 2008 the Veteran reported he was doing fairly well, without hemoptysis.  In October 2008 the Veteran reported he was doing better, and examination showed that bilateral breath sounds were good and without wheezing.  A pulmonary function tests (PFTs) in October 2008 showed post-bronchodilator FVC of 75 percent; FEV-1 of 61 percent; FEV-1/FVC of 64 percent; DLCO (SB) and maximum exercise capacity were not recorded.  The clinical impression noted on the PFT was "moderate asbestosis."  Dr. Majmudar noted that the PFTs showed no significant change since the last study.

The Veteran had a VA respiratory examination in January 2009, performed by a physician.  The Veteran endorsed having had a right middle lobe resection in 2005.  There was no history of trauma to the respiratory system and no history of pneumothorax, empyema, asthma, wheezing, anorexia, chest pain, respiratory failure or incapacitating episodes.  History was positive for cough (intermittent 
and non-productive), dyspnea (increasing with exertion) and occasional small hemoptysis.  Examination showed dyspnea with exertion, normal diaphragm excursion and chest expansion, no chest wall scarring or deformity and no asthma.  There were no conditions suggestive of restrictive pulmonary disease and no signs of significant weight loss or malnutrition.  There was no evidence of cor pulmonale, pulmonary hypertension or right ventricular hypertrophy.
 
Because the VA examiner in January 2009 did not have access to the claims file the Veteran underwent another VA respiratory examination in March 2009, performed by a physician who reviewed the claims file.  The Veteran reported he had been diagnosed with lung problems in the early 1990s but had too many heart problems to undergo surgery.  He finally had resection of the lung for cancer in 2004; there was no subsequent recurrence thus far.  The Veteran complained of occasional shortness of breath since the surgery, but it was unclear if symptoms were related to lung cancer or another cause.  The Veteran reported frequent dyspnea; otherwise he denied history of pneumothorax, empyema, asthma, wheezing, anorexia, chest pain, respiratory failure, incapacitating episodes, cough or hemoptysis.

Examination showed no abnormal respiratory findings.  Diaphragm excursion and chest expansion were both normal.  There was chest wall scarring from surgery but no deformity of the chest wall.  There were no conditions associated with restrictive pulmonary disease and no asthma.  There were no signs of significant weight loss or malnutrition.  Chest X-ray showed mild calcific pleural plaques suggestive of asbestos exposure and minimal right basilar atelectasis and/or scarring; there was nothing suggestive of current lung carcinoma.  The examiner diagnosed (1) right lung carcinoid tumor and (2) asbestosis.  In specific regard to the asbestosis, the examiner stated the disease caused shortness of breath.  The examiner stated that each diagnosed lung disease caused the following impairment of function: severe impairment of sports and exercise; moderate impairment of recreation and chores; mild impairment of shopping and traveling; and, no impairment of feeding, bathing, dressing, toileting or grooming.  No occupational impairment was found because the Veteran was not employed.

In January 2009 and April 2009 the Veteran presented to Dr. Majmudar complaining  of shortness of breath and significant exertional dyspnea, but on both occasions examination showed his bilateral breath sounds to be good and without wheezing.

The Veteran had a VA PFT in June 2009 in which the post-bronchodilator FVC was 69.3 percent of predicted, FEV-1 was 65.3 percent of predicted, FEV-1/FVC was 72 percent and DLCO (SB) was 81.7 percent.  The clinician noted there had been no improvement with bronchodilation, which appeared to suggest a restrictive lung process.    

The Veteran presented to Dr. Majmudar for follow-up in October 2009.  Dr. Majmudar noted the recent VA PFT showing moderate obstructive airway impairment and FEV1 of 1.9, which Dr. Majmudar stated was "the same as before."  Clinical examination in October 2009, January 2010 and April 2010 showed good bilateral breath sounds and no wheezing.

In May 2010 the Veteran testified in a hearing before the RO's Decision Review Officer (DRO).  The Veteran testified that he currently received treatment for his lung conditions by VA and private medical providers.  He stated his condition had worsened since service connection was granted, in that his activities were more restricted due to breathing problems.  

The Veteran had a PFT in August 2010, administered by Dr. Majmudar.  FVC post-bronchodilator was 75 percent; FEV-1 was 59 percent; FEV-1/FVC was 61 percent; 
DLCO (SB) and maximum exercising capacity were not noted.  The clinical interpretation was "mild asbestosis" and Dr. Majmudar characterized the PFT as indicative of mild obstructive airway obstruction with severe hyperinflation.  Treatment notes by Dr. Majmudar in August 2010 show the Veteran complained of shortness of breath, but examination showed good bilateral breath sounds with end expiratory wheeze.  Chest X-ray showed no evidence of infiltrate, mass or other abnormality and no significant pleural plaque.  Dr. Majmudar's clinical impression was COPD, chronic bronchitis and asbestos exposure. 

The Veteran had a chest X-ray at BACH in August 2010 that showed the lungs to be adequately expanded without evidence of pneumothorax.  Numerous calcified densities were seen throughout the lungs; these were stable when compared to previous study in July 2007.  There was severe calcification of the aortic arch.  The overall impression was stable examination with senescent changes as noted.  

The Veteran testified before the Board in November 2011 that he had lung surgery in 2004 and was unable to do very much for the first six months following that surgery.  He continued to be very limited in his activities.  He was able to walk about 100 yards or walk up two flights of stairs before getting out of breath and having to sit down.  He asserted his symptoms had become worse since when he was originally rated because he was able to do less.

The Veteran was treated by Dr. Van Meter in April and May 2012 for unrelated complaints, but a respiratory examination was performed and it was noted there was no complaint of cough, dyspnea or hemoptysis.  The Veteran's breathing was normal in rate and rhythm without distress; percussion was normal without hyper-resonance or dullness; lung fields were normal to palpation and breath sounds were normal without rales, rhonchi, wheezes or rubs.  Dr. Van Meter ordered a chest 
X-ray in April 2012 that showed an impression of minimal chronic pulmonary changes, no interval change and no acute process seen.

The Veteran had a VA respiratory examination in July 2012, performed by a physician who reviewed the claims file. The Veteran denied using corticosteroids, inhaler, bronchodilator, antibiotics or oxygen therapy.  In regard to lung cancer, the Veteran endorsed surgery in 2004 and stated he was currently in the "watchful waiting" mode.  Current chest X-ray was significant for pulmonary vasculature in normal limits and calcified pleural plaque in the right lung.  Neither PFT nor exercise capacity testing was performed.  The examiner diagnosed lung cancer and asbestosis.  In terms of functional impairment, the examiner stated that shortness of breath rendered the Veteran unable to walk one block.

In March 2013 the Veteran was treated at BACH for chest tightness, shortness of breath and coughing; the clinical impression was pneumonia.  Chest X-showed the lungs to have normal volumes, but the opacity in the left lower lung had increased when compared with previous study in August 2010, suggestive of an acute infectious process.  Also seen was right middle lobe opacity possibly associated with pleural calcification.  An overall impression was senescent changes suggestive of asbestos-related pleural disease. 

The Veteran had another VA respiratory examination in June 2013, performed by a different examiner who reviewed the claims file.  As in the previous examination, the Veteran denied using corticosteroids, inhaler, bronchodilator, antibiotics or oxygen therapy.  There were no reported episodes of respiratory failure.  Current chest X-ray was showed a stable calcified pleural plaque in the right lung.  PFTs were performed and showed post-bronchodilator FVC to be 68 percent; FEV-1 was 64 percent; FEV-1/FVC was 72 percent; DLCO (SB) and maximum exercise capacity tests were not performed because the Veteran's heart condition precluded such testing.  The examiner stated that FEV-1 (64 percent) was the test most accurately reflecting the Veteran's level of disability.  The examiner diagnosed lung cancer and asbestosis.  In terms of functional impairment, the examiner stated that asbestosis was responsible for the present limitation of pulmonary function.  The examiner described such functional impairment as increased shortness of breath with moderate exertion.

Review of the evidence above shows that the since August 2008 the Veteran has had four PFTs; two were performed by Dr. Majmudar (October 2008 and August 2010) and two were performed by VA (June 2009 and June 2013).  The Veteran's FVC was, at worst, 68 percent (in June 2013), which is squarely within the criteria for the current 30 percent rating under the General Rating Formula for Interstitial Lung Disease (i.e., FVC between 65- to 74-percent predicted).  The Veteran's FVC does not approximate 64 percent or below, as required for the 60 percent rating.  The Interstitial Formula also provides for evaluation based on DLCO (SB), but 
this was recorded on only one occasion (in June 2009), and on that occasion the percentage (81.7 percent) was so high that even 10 percent was not approximated.   Maximum exercise capacity was not recorded, so the disability cannot be rated on that basis.  Thus, a rating higher than 30 percent is not warranted under Diagnostic Code 6833.

Turning to the criteria of Diagnostic Code 6844 under the General Rating Formula for Restrictive Lung Disease, the Veteran's FEV-1 was at worst 59 percent (in August 2010) and his FEV-1/FVC was at worst 61 percent (also in August 2010).  These results are squarely within the criteria for a 30 percent rating under Diagnostic Code 6844, so alternative rating under that Code presents no benefit to the Veteran.        

In addition to the service-connected asbestosis, the Veteran has been shown at times to have nonservice-connected lung diseases including chronic bronchitis and chronic obstructive pulmonary disease.  However, the most recent VA examiner found only asbestosis, and stated the asbestosis is responsible for the Veteran's entire impairment.  The Board has accordingly considered the totality of the Veteran's respiratory symptoms, without differentiating between service-connected and nonservice-connected disorders.  In any event, the rating criteria for COPD and bronchitis are the same as for restrictive lung disease, which the Board has already considered above with respect to the Veteran's lobectomy.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6804.

In addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.  The Veteran has asserted that his shortness of breath causes impairment of his activities, and that his symptoms have progressively worsened.  

The Board notes some increased severity is objectively demonstrated by comparing the VA FVC in June 2009 (69.3 percent of predicted) against the most recent VA FVC in June 2013 (68 percent of predicted).  However, even acknowledging that the Veteran's symptoms have worsened to some degree, his symptoms have not worsened to the point where his disability picture approximates the criteria for a higher rating.     

In summary, the preponderance of the competent, credible, and probative evidence indicates that the Veteran's symptomatology has more nearly approximated the criteria for a 30 percent rating throughout the period under review.  Moreover, the evidence does not indicate the overall severity of his asbestosis and lobectomy warrants elevation to the next higher level.  Such conclusion is supported by the objective findings that are all consistent with no more than a 30 percent rating, and with Dr. Majmudar's characterization of the Veteran's asbestosis and obstructive airway impairment as mild or moderate.  Accordingly, an increased schedular rating, to include "staged" ratings, is not warranted.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected lung disability is manifested primarily by shortness of breath with resultant impairment of activities; shortness of breath, as documented and quantified by PFTs, is the basis for schedular evaluation.  With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his lung condition has caused him to miss work excessively or resulted in marked interference with employment, or has resulted in any current hospitalizations.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Veteran's representative submitted an Informal Hearing Presentation in January 2014 asserting that because the Veteran's combined rating prior to August 2008 was 90 percent, a claim for a total disability rating based on individual unemployability (TDIU) was raised and that a remand is required.  However, the date of service connection for the asbestosis claim on appeal is August 28, 2008, which is also the date the Veteran began receiving a combined 100 percent schedular rating.  Thus, a TDIU based on all service connected disabilities is moot from August 28, 2008.  Neither the Veteran's representative nor the Veteran has alleged that he is unemployable due solely to his asbestosis and lung cancer (in remission).  Moreover, the objective findings reflect moderate pulmonary impairment and 
do not reflect that his symptomatology renders him unable to obtain or retain employment.  Accordingly, further action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial rating higher than 30 percent for asbestosis is denied.



REMAND

The Board finds that further development is required before the claim for service connection for a cardiac disability can be adjudicated.

As indicated in the Introduction, the RO granted service connection for diabetes mellitus by a rating decision in August 2013.  In January 2014 the Veteran's representative submitted an Informal Hearing Presentation that raised, for the first time, an argument that the Veteran's claimed cardiac disorder is secondary to his service-connected diabetes.  This theory of entitlement has not been developed or adjudicated by the RO, and the most recent VA examination of record did not consider the question.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  Also, compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

The most recent VA examination of the heart, performed in June 2013 by a nurse practitioner, stated that the Veteran did not have ischemic heart disease.  However, a VA treatment record in June 2013 notes a history of coronary artery disease and myocardial infarction, which if confirmed would entitle the Veteran to presumptive service connection associated with herbicide exposure.  Thus, on remand a new examination is necessary to determine if the Veteran has diagnosed ischemic heart disease. 

As a final matter, in November 2013 the Veteran indicated he disagreed with the August 2013 rating decision, but he appeared to be only challenging the combined evaluation assigned.  Thus, clarification of that notice of disagreement is necessary and a Statement of the Case should be prepared on the issue(s) being appealed.  See 38 C.F.R. § 19.26(b); Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the appeal is REMANDED for the following actions:

1.  Ask the Veteran to clarify the issue(s) in the August 2013 rating decision with which he disagreed.  After clarification is received, prepare a Statement of the Case on the pertinent issue(s), if any.  The issue(s) should only be returned to the Board if a timely substantive appeal is filed.
 
2.  Provide the Veteran with appropriate VCAA notice concerning his claim for service connection for heart disability on a secondary basis.  

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for a heart disability.  After securing the necessary release, the RO/AMC should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since December 2013.  If any requested records are not available, the Veteran should be notified of such. 

4.  Schedule the Veteran for a VA examination to determine whether the Veteran suffers from ischemic heart disease and if not, to obtain an opinion as to whether his congestive heart failure is secondary to his diabetes mellitus.  All indicated tests and studies should be performed and all clinical findings reported in detail.

Following review of the record and examination of the Veteran, the examiner should indicate whether the Veteran suffers from ischemic heart disease (the term includes myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease and Prinzmetal's angina).

If not, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a heart disorder that is caused by his service connected diabetes mellitus.  If not caused by diabetes, is his heart disorder permanently worsened beyond normal progression (versus temporary exacerbation) by the diabetes?  If the heart disorder is permanently worsened beyond normal progression by the diabetes (aggravated), the examiner should attempt to enumerate what degree of permanent, measurable increase in cardiac pathology is attributable to the service-connected diabetes mellitus.  

The rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  After completion of the above, the claim for service connection for a heart disorder should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


